Citation Nr: 0303547	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  94-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right thigh.  

As to the issue of entitlement to service connection for left 
leg varicose veins, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Newark Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  Any current left hip, left knee, or left ankle disorder 
is unrelated to service.

2.  A relationship between the veteran's service-connected 
right thigh gunshot wound residuals and any current left hip, 
left knee, or left ankle disorder has not been demonstrated.

3.  The veteran's right thigh gunshot wound residuals cause 
severe impairment.  

4.  The veteran's right thigh gunshot wound residual scars 
are tender and painful.


CONCLUSIONS OF LAW

1.  Any current left hip, left knee, or left ankle disorder 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Any current left hip, left knee, or left ankle disorder 
is not proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2002.

3. The criteria for a 40 percent disability for residuals of 
a right thigh gunshot wound have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Codes 5312, 
5313, 5314 (1996); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.73, 
Code 5312, 5313, 5314 (2002).

4.  The criteria for a 10 percent evaluation for tender scars 
as a residual of a gunshot wound to the right thigh have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7804 (2002); 
67 Fed. Reg. 49.950 (Aug. 30, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118 Diagnostic Codes 7804).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the December 1993, March 
1994, February 1995, and September 1998 rating 
determinations, the January 1994 and December 1998 SOCs, and 
the October 1994, September 1998, June 1999, December 1999, 
and December 2001 SSOCs informed the appellant of the 
information and evidence needed to substantiate this claim.  
Furthermore, in a April 2001 letter, the RO notified the 
veteran of VA's duty to notify him about his claim, VA's duty 
to assist him in obtaining evidence, what VA was doing, VA's 
duty to assist the veteran in obtaining evidence for his 
claim, what information was still needed from the veteran, 
and when and where to send information or evidence. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA examinations with regard to his claim.  Moreover, 
the veteran appeared at a hearing before a local hearing 
officer in July 1994 and before the undersigned Board Member 
in September 2002.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

A review of the record demonstrates that the veteran 
sustained a severe right thigh perforating wound from a 
machine gun in August 1944 while in France.  Debridement of 
the wound was performed on the same day as the injury 
occurred.  The wound entered the lateral aspect of the thigh 
and exited posteriorly.  In December 1944, the veteran was 
found unfit for duty as a result of stiffness, pain, and 
muscle loss of the right posterior thigh secondary to a 
severe perforating wound of the right thigh.  The veteran was 
noted to have been hospitalized for over 110 days and was 
found to not be fit for duty within the allowed 120 day 
hospitalization period.  

The veteran's service medical records are devoid of any 
complaints of left hip, knee, or ankle complaints.  

In a June 1945 rating determination, the RO granted service 
connection for a gunshot wound of the right thigh with muscle 
injury and loss and assigned a 50 percent disability 
evaluation.  At the time of an October 1945 VA examination, 
there were no complaints or findings made with regard to the 
veteran's left hip, knee, or ankle.  In a December 1945 
rating determination, the RO reduced the veteran's disability 
evaluation from 50 to 20 percent as a result of the findings 
made at the time of the October 1945 VA examination.  In June 
1946, the RO increased the veteran's disability evaluation 
from 20 to 30 percent disabling.  

In September 1993, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
had last worked in August 1992.  He noted that he had been 
unable to continue work as a result of swelling in both legs.  
The veteran complained of stiffness on standing still, 
tiredness, and pain in the anterior legs, bilaterally.  He 
noted that his job had required standing and that he was 
uncomfortable both standing and sitting.  The veteran 
reported having constant stiffness and pain in the area of 
the gunshot wound.  He stated that it had been progressive 
and that it had worsened as the years had gone by.  The 
veteran tried to avoid right leg pressure, putting pressure 
on his left leg.  He reported that he was unable to bend the 
middle toe on his left foot.  He also noted aggravating his 
left foot when standing or sitting in one position for more 
than a half hour.  The veteran further reported having pain 
and stiffness in the right thigh.  He stated that most of the 
problem was below the knee.

The veteran reported taking two Tylenol three or four times 
per day for pain, which gave him a little bit of relief.  He 
did not get any relief from hot or cold compresses.  He wore 
arch-controlled soft shoes.  His leg pain was helped a little 
bit by elevation.  

Physical examination revealed slight tenderness on palpation 
on the right posterior and lateral aspect of the right thigh.  
There was no warmth or erythema.  There was some decrease in 
muscle mass of the thigh compared to the left.  A 9 
centimeter scar was present.  The scar was located along the 
right posterior lateral thigh with muscle indentation of 
about one centimeter for a distance of 4 or 5 centimeters.  A 
1/2 centimeter indentation was present for the remaining four 
centimeters.  This was a muscle defect.  On the right lateral 
thigh, there was a five centimeter scar with a one centimeter 
indent for only about two centimeters.  There were multiple 
spiders along both ankles.  Along the right inner ankle there 
was some increase in pigmentation.  Strength was 4+/5 all 
over.  Sensation was normal to light touch.  Gait was normal 
but the veteran had a slow pace.  His dorsal pedal and 
tibialis pulses were good, bilaterally.  Femoral pulses were 
also good, bilaterally.  X-rays of the right thigh revealed 
no bone abnormality and a soft tissue defect at the mid-
thigh, laterally.  A diagnosis of a muscle defect and scar, 
the right posterior and lateral aspect of the thigh, 
secondary to a gunshot wound, with a residual of tenderness 
in the area and decrease in muscle size; however strength was 
equal on both sides, about 4+/5, with normal sensation, 
bilaterally, was rendered.  

At the time of his June 1994 hearing, the veteran reported 
having difficulties with his left leg as a result of having 
to put more pressure on it to compensate for his right leg.  
As to his right thigh gunshot wound, the veteran testified 
that he had always walked with a limp.  The veteran stated 
that his right leg would swell if he stood in one position 
for too long.  He also reported that he had had trouble with 
his left hip, knee, and ankle, since sustaining the right 
thigh injury.  He noted that no medical professional had ever 
associated his left knee, hip, and ankle problems with his 
service-connected right thigh gunshot wounds.  

In February 1998, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
pain in the right thigh region.  Physical examination 
revealed a two centimeter in diameter entrance wound at the 
mid portion of the thigh, which was depressed approximately 
one centimeter.  In the posterior lateral aspect of the thigh 
there was an exit wound which was irregular, approximately 
eight centimeters, with a 2 inch depression and significant 
tissue loss.  A diagnosis of a remote gunshot wound to the 
right thigh with soft tissue loss of the hamstrings and pain 
on flexion of the thigh and palpation of the scar was 
rendered.  

In June 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having great difficulty with his thigh because of 
limitation and walking.  He noted that he had pain in the 
left hip, knee, and ankle because he favored the right leg.  
He stated that the dull pain in the left hip prevented him 
from walking more than one block.  He reported having 
swelling in the left knee every other day which was 
accompanied by a dull pain.  As to the left ankle, the 
veteran noted a feeling of weakness throughout, stiffness, 
and feelings as if the leg were going to give way beneath 
him.  The veteran reported taking two Tylenol four times 
weekly on an as needed basis.  

Physical examination revealed a 3 x 4 inch indentation in the 
posterior aspect of the right thigh with a large indentation 
that involved the hamstring musculature.  There was no 
adherence to the bone.  It was not swollen, reddened, or 
tender.  The wound of entry was approximately 2 inches 
anterior to this and was 1 x 1-1/2 inch with removal of a 
small portion of the lateral quadriceps.  There was no 
adherence for the underlying bone or skin and no keloid 
formation.  The area was 1 x 1-1/2 inches and fully mobile.  
There was no heat, swelling, or local tenderness.  

The veteran had full range of motion of the knees.  There was 
no swelling, increased heat, redness, or joint diffusion.  
There was no instability and Drawer test was negative.  The 
medial and collateral ligaments were normal, bilaterally.  
Range of motion of the hips was full in flexion and external 
extension, but only 10 degrees in internal rotation.  Range 
of motion for both ankles was 10 degrees, with dorsiflexion 
to 30 degrees and plantar flexion, inversion, and eversion 
all being described as normal.  Diagnoses of mild 
osteoarthritic changes of the left hip, left ankle, and both 
knees, and a post penetrating wound to the right thigh, were 
rendered.  

The examiner observed that there was no indication that the 
wound of the thigh caused or was contributory towards the 
arthritic changes noted in the other joints.  

At the time of a March 1999 VA examination, the veteran 
reported that he was taking three Tylenol twice daily because 
of increased frequency and sharpness of the pain arising from 
his left hip, knee, and ankle.  The veteran stated that he 
also utilized a cane at home in order to get about.  He did 
not use a cane or crutches but noted that his left hip, knee, 
and ankle had deteriorated.  

Physical examination revealed that the veteran walked without 
a limp and the soles of his shoes showed a normal wear 
pattern.  On the posterior aspect of the right thigh there 
was a 3 x 4 inch indentation in the posterior aspect of the 
mid right thigh with a smaller indentation anteriorly and 2 
inches superior to this.  It was not swollen, tender or 
adherent to the underlying bone.  There was no swelling or 
keloid formation in the area.  There was full range of motion 
for the right hip and right knee.  

Examination of the left side revealed a full range of motion 
of the left knee with no swelling, effusion, increased heat, 
or redness.  There was no instability and Drawer sign was 
negative.  There was no pain to palpation of the joint lines.  
Range of motion of both hips was full in flexion and external 
rotation, and 15 to 20 degrees in internal rotation, 
bilaterally.  Range of motion of both ankles was 10 degrees 
in dorsiflexion and to 30 degrees in plantar flexion, with 
normal inversion and eversion.  There was no increased heat, 
swelling, or redness, over either area.  Diagnoses of mild 
osteoarthritis of the left hip, left ankle, and both knees, 
and post penetrating wound of the right thigh without 
residual thigh damage were rendered.  The examiner indicated 
that none of the conditions that the veteran had were related 
to his period of military service.  He further stated that 
none of the conditions that the veteran had were related to 
his service-connected right thigh.  

In May 2001, the veteran underwent another VA examination.  
At the time of the examination, the veteran complained of 
weakness of the right thigh muscles and a loss of sensation 
over the area of scarring on the right thigh.  

Physical examination revealed venous stasis in the lower 
extremities, bilaterally.  There were two well healed 
surgical scars on the anterolateral thigh, with a 5 x 4 inch 
well healed depressed scar.  A 2 x 1 inch scar  was noted on 
the proximal anterior aspect of the thigh.  Full range of 
motion was present in the right hip and knee.  Sensation to 
light touch was diminished immediately in the areas over the 
scarring.  Strength of the quad and hamstring muscles was 5-
/5 and was symmetrical with the left lower extremity.  A 
diagnosis of status post soft tissue injury right proximal 
thigh secondary to machine gun fire was rendered.  The 
examiner indicated that there was no significant loss of 
function of the gluteal or thigh muscles.  Joint function of 
the right lower extremity was within normal limits.  

In September 2002, the veteran appeared before the 
undersigned Board Member.  At the time of the hearing, the 
veteran testified that that a machine gun burst with tracers 
exploded in his leg causing multiple scarring.  He stated 
that two inches of his hamstring was shot off.  He also 
testified that he endured two skin grafts.  The veteran 
stated that no physician had indicated to him that his left 
leg problems were caused by his right leg.  He indicated that 
it was his belief that his left hip, knee, and ankle problems 
were caused by his service-connected gunshot wound residuals.  
The veteran stated that he did not have problems with his 
right thigh as it related to getting out of bed.  He noted 
that he did have to rebalance himself when going to the 
bathroom because his leg was unstable.  He also reported that 
it would become fatigued if he stood on it for too long.  He 
indicated that he still drove and that he would have to get 
out of the car to stretch his legs if he was in a car for any 
length of time.  He stated that his leg was tired after 
dinner and that he had to creep up the stairs at the end of 
the night.  The veteran noted having tenderness at the scar 
sites.  


Left Hip, Left Knee, Left Ankle

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

In addition to the above, the pertinent laws and regulations 
provide that arthritis will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for a left hip, left knee, or left ankle 
disorder is not warranted on either a direct or secondary 
basis.  

The service medical records and the VA treatment records and 
examination reports in the years immediately following 
service are devoid of any complaints or findings of left hip, 
left knee, or left ankle disorders.  The first report of any 
of these disorders is not until many years after service.  
Moreover, there has been no competent evidence submitted 
relating any current left hip, knee, or ankle disorder to the 
veteran's period of service.  As to the veteran's belief that 
his current left hip, knee, and ankle disorders began 
inservice the Board notes that he is competent to report 
symptoms he experienced; however, he is not qualified to 
render an opinion as to etiology of these disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
March 1999 VA examiner, after a thorough review of the 
veteran's claims folder indicated that that none of the 
conditions that the veteran had, including osteoarthritis of 
the left hip, the left knee, and the left ankle, were related 
to his period of service.  The veteran has not asserted that 
hip knee and ankle disability were incurred in combat.  
Therefore section 1154 is not applicable to this case.

As to the issue of whether service connection is warranted 
for left hip, left knee, and left ankle disorders on a 
secondary basis, the Board again notes that the veteran is 
competent to report symptoms he experienced; however, he is 
not qualified to render an opinion as to etiology of these 
disorders.  See Espiritu.  Moreover, at the time of the 
veteran's June 1998 examination, the VA examiner found that 
there was no indication that the wound of the thigh caused or 
was contributory towards the arthritic changes noted on the 
left hip, left knee, or left ankle.  Furthermore, the March 
1999 VA examiner, following a thorough review of the 
veteran's claims folder, indicated that none of the 
conditions the veteran had, which included mild 
osteoarthritis of the left hip, left knee, and left ankle, 
were related to the service-connected right thigh.  The March 
1999 VA examiner's opinion was based upon a complete review 
of the veteran's claims file and a thorough examination.  The 
medical opinions from the VA examiners are more probative 
than the veteran's beliefs.  In addition, at the time of his 
September 2002 hearing, the veteran testified that he had not 
been told by any physician that his left leg disorders were 
related to his service-connected right thigh gunshot wound 
residuals.  

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current left 
hip, knee, or ankle disorder, including arthritis, is not 
related to his period of service or his service-connected 
right thigh gunshot wound residuals.  Therefore, service 
connection is not warranted.


Residuals of a Gunshot Wound to the Right Thigh

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  This regulation was modified by regulatory amendment 
effective July 3, 1997.  As such, the Board will set forth 
the appropriate context for both the old and the new versions 
of that regulation.

(i) The pre-amendment criteria

Under the old version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a).

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side. Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d).

38 C.F.R. § 4.55(a) stated that muscle injuries in the same 
anatomical region will not be combined, but instead, the 
rating for the major group will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.

Under the new criteria, a "slight" muscle disability consists 
of a simple wound of muscle without debridement or infection.  
In such cases, service medical records typically show a 
superficial wound, with brief treatment and a return to duty.  
The wound will have healed, with good functional results and 
none of the cardinal signs and symptoms listed in 38 C.F.R. 
§ 4.56(c) (2002).  Objective findings typically include a 
minimal scar; no evidence of a fascial defect, atrophy, or 
impaired tonus; and no impairment of functioning or metallic 
fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56(d)(1) (2002).

A "moderate" muscle disability consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  In such cases, there 
will be a service department record or other evidence of in-
service treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
typically include entrance and (if present) exit scars, small 
or linear, indicating a short track of the missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or a lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2002).

A "moderately severe" disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury typically include a record of hospitalization for a 
prolonged period for treatment of a wound, a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2002).

A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c), which 
are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Id.

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The rating criteria under 38 C.F.R. § 4.55, is as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

Muscle Group XII is comprised of the anterior muscles of the 
leg.  The function of this group is dorsiflexion, extension 
of the toes and stabilizing arch.  A noncompensable 
disability evaluation is warranted for slight impairment.  A 
10 percent disability evaluation is warranted for moderate 
impairment.  A 20 percent disability is warranted for 
moderately severe impairment.  A 30 percent disability 
evaluation is warranted for severe impairment. 38 C.F.R. § 
4.73, Code 5312 (2002).

Muscle Group XIII is comprised of the posterior thigh group.  
The function of this group is extension of the hip and 
flexion of the knee, outward and inward rotation of the 
flexed knee acting with rectus femoris and sartorius, and 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at the 
knee joint.  A noncompensable evaluation is assigned where 
the disability is slight.  A 10 percent disability evaluation 
is assigned where the disability is moderate.  Where the 
disability is moderately severe, a 30 percent evaluation will 
be assigned.  Where the disability is severe, a 40 percent 
rating is assigned.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Muscle Group XIV is the anterior thigh.  The function of this 
group is the extension of the knee, simultaneous flexion of 
the hip and flexion of the knee, tension of fascia lata and 
iliotibial band, and, acting with other muscle groups, 
postural support of the body and synchronizing hip and knee.  
In order to receive a 40 percent evaluation there must be 
severe residuals.  A 30 percent evaluation requires 
moderately severe residuals.  Moderate residuals are 
contemplated by a 10 percent evaluation.  Slight residuals 
warrant a noncompensable disability evaluation.  38 C.F.R. § 
4.73, Code 5314 (2002).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

The criteria for a 40 percent evaluation for residuals of a 
gunshot wound to the right thigh have been met.  A review of 
the record demonstrates that the veteran sustained what was 
described as a severe right thigh perforating wound from a 
machine gun in 1944.  The wound was debrided immediately and 
the veteran remained hospitalized for a period in excess of 
100 days as a result of the wound.  Moreover, the wound was 
through and through, having entered the mid thigh region in 
the lateral aspect and exited posteriorly.  At the time of 
his September 1993 VA examination, the veteran indicated that 
he had been unable to continue work in 1992 as a result of 
leg swelling.  He also reported having constant stiffness and 
pain in the area of the gunshot wound at that time.  Physical 
examination revealed decrease in muscle mass of the right 
thigh as compared to the left.  The veteran also had a nine 
centimeter scar with muscle indentation of about 1 centimeter 
for the first four or five centimeters and muscle indentation 
of about 1/2 centimeter for the remaining four centimeters.  
There was also a five centimeter scar on the lateral thigh 
with a one centimeter indent for approximately two 
centimeters.  A diagnosis of muscle defect and scar with 
residual tenderness and decrease in muscle size was rendered.  

In addition, at the time of the February 1998 VA examination, 
the veteran was found to have significant tissue loss in the 
gunshot wound area.  A large indentation involving the 
hamstring musculature was also noted at the time of the 
veteran's June 1998 VA examination.  The veteran also 
reported having great difficulty with his thigh as a result 
of limitation and problems with walking.  At the time of his 
March 1999 VA examination, the veteran reported using a cane 
to get around at home.  Furthermore, the area of the scar was 
noted to be diminished to light touch at the time of the 
veteran's March 2001 VA examination.  Finally, at the time of 
his September 2002 hearing before the undersigned Board 
Member, the veteran noted that he did have to rebalance 
himself when going to the bathroom because his leg was 
unstable.  He also reported that it would become fatigued if 
he stood on it for too long.  He further stated that he would 
have to get out of the car to stretch his legs if he were in 
a car for any length of time.  He also stated that his leg 
was tired after dinner and that he had to creep up the stairs 
at the end of the night.  

The Board is aware of the other medical findings are against 
the assignment of a 40 percent disability evaluation.  These 
include findings of 4+/5 strength all over, normal sensation 
to light touch, and a normal gait at the time of the 
veteran's September 1993 VA examination.  A lack of adherence 
of the scar to the underlying bone and skin and no keloid 
formation with no heat, swelling, or local tenderness was 
noted at the time of the veteran's June 1998 VA examination.  
The veteran was also found to have full range of motion of 
the right knee and equal ranges of motion for the hips and 
ankles at that time.  Full range of motion for the right hip 
and right knee was also noted at the time of the veteran's 
March 1999 VA examination.  Finally, at the time of his the 
veteran's March 2001 VA examination, quad and hamstring 
strength was noted to be 5-/5with full range of motion of the 
right hip and knee being reported.  Moreover, the examiner 
indicated that there was no significant loss of the function 
of the gluteal or thigh muscles and that joint function of 
the right lower extremity was within normal limits.  

However, as the veteran sustained a right thigh gunshot wound 
which involved two muscle groups, with appreciable 
involvement of both, the rating for the major group should be 
elevated one level, which in this case would be a 40 percent 
disability evaluation under DC 5313.  

As to the veteran's scars, the Board notes that when a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him. 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In VAOPGCPREC 
3-2000, 65 Fed. Reg. 33422 (2000), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change. Id. The Board has reviewed the appellant's claim 
under both the "old" and "new" criteria, and based on this 
review, it finds that the new criteria are not more favorable 
to the appellant.  Therefore, the Board need not remand this 
claim to the RO for initial consideration of the effect of 
the new criteria on the appellant's claim as there is no 
prejudice to the appellant with the Board's immediate 
consideration of the claim.  Bernard v. Brown, 4 Vet. App. 
384, 393- 394 (1993).

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

With regard to the old rating criteria, the veteran's scar 
has been found to be painful.  As such, a 10 percent 
disability evaluation is warranted under Diagnostic Code 
7804.  This is the highest schedular disability evaluation 
under this Code.  As noted above, a 10 percent disability 
evaluation under Diagnostic code 7803 requires poorly 
nourished scars with repeated ulceration.  There has been no 
demonstration of either poor nourishment or repeated 
ulceration with regard to the scars.  As to limitation of 
motion, the Board notes that the veteran has been assigned 
the highest schedular evaluation available for his right 
thigh gunshot wound residuals.  

As to the new criteria, the Board notes that an increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's scar area does not exceed 39 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803 as 
the veteran's scar has not been shown to be unstable.  As to 
DC 7804, the Board notes that the veteran has reported that 
his scar is painful, which warrants a 10 percent disability 
evaluation.  It is also important to note that the veteran's 
disability would not qualify as a superficial scar as there 
is underlying damage.

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for residuals of his right thigh wound.  As to interference 
with employment, while the Board notes that veteran reported 
that he had to retire in 1992 as a result of his leg pain, he 
stated that it was regular retirement.  Furthermore, the 
currently assigned schedular disability evaluation for this 
disorder contemplates interference with employment.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected residuals of a right thigh 
gunshot wound, and that the record does not suggest, based 
upon these findings documented within the clinical reports, 
that the appellant has an "exceptional or unusual" disability 
such to require referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.


ORDER

Service connection for left hip, left knee, and left ankle 
disorders is denied.

A 40 percent disability for residuals of a right thigh 
gunshot wound is granted subject to regulations governing 
monetary benefits.

A 10 percent evaluation for tender scars as a residual of a 
gunshot wound to the right thigh is granted subject to 
regulations governing monetary benefits.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

